UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4333


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL MARROQUIN-SANTIAGO,

                Defendant - Appellant.



                             No. 15-4346


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL MARROQUIN-SANTIAGO,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:10-cr-00232-JAB-1; 1:14-cr-00459-JAB-
1)


Submitted:   November 19, 2015             Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,  North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Lisa B. Boggs, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       In     these       consolidated      appeals,         Daniel      Marroquin-Santiago

appeals      the        24-month    sentence      imposed        after    he      pled    guilty,

pursuant to a plea agreement, to one count of illegal reentry of

a    felon,        in    violation    of    8    U.S.C.         § 1326    (2012)      (“reentry

case”), as well as the 12-month sentence imposed for violating

the    supervised          release    terms       of      his    prior      illegal       reentry

conviction (“revocation case”).                      In the reentry case, Marroquin-

Santiago asserts that the 24-month sentence was greater than

necessary      to        achieve    the    sentencing        objectives        of    18   U.S.C.

§ 3553(a) (2012).                In the revocation case, Marroquin-Santiago

asserts that imposing his 12-month sentence to run consecutively

to    the    24-month          sentence    in    the      reentry    case      resulted     in   a

plainly unreasonable sentence.                   Finding no error, we affirm.

       We review Marroquin-Santiago’s 24-month sentence in the re-

entry       case    for    reasonableness,           using      an   abuse     of    discretion

standard of review.                 Gall v. United States, 552 U.S. 38, 51

(2007).        The first step in this review requires the court to

ensure       that        the     district       court      committed         no     significant

procedural error.               United States v. Evans, 526 F.3d 155, 160-61

(4th Cir. 2008).               If, and only if, this court finds the sentence

procedurally             reasonable       will       we    consider       the       substantive

reasonableness of the sentence.                        United States v. Carter, 564

F.3d 325, 328 (4th Cir. 2009).                            We presume that a sentence

                                                 3
within    a   properly       calculated      Sentencing         Guidelines             range   is

reasonable.       United States v. Cobler, 748 F.3d 570, 582 (4th

Cir.), cert. denied, 135 S. Ct. 229 (2014).

     Although      Marroquin-Santiago            concedes       that       we    may    presume

his 24-month sentence is reasonable because it was within the

Guidelines range calculated at sentencing, he asserts that he

should    have    been      sentenced      to     a    lesser       term    based       on     his

personal      history      and    characteristics.             We    conclude          that    the

district      court     properly      exercised        its     discretion          to    reject

Marroquin-Santiago’s             arguments       in    mitigation,           and       that    it

imposed       a   sentence         that    reflects          the      nature           and     the

circumstances         of     the     offense,          as    well       as        the        other

considerations        of    § 3553(a).           See    Evans,       526        F.3d    at     162

(recognizing that deference to a district court’s sentence is

required because the “sentencing judge is in a superior position

to find facts and judge their import under § 3553(a) in the

individual case” (internal quotation marks omitted)).                                   Because

Marroquin-Santiago          has     failed       to    rebut    the        presumption          of

reasonableness          this       court     affords         his       within-Guidelines

sentence, we affirm his sentence in the reentry case.

     We also reject Marroquin-Santiago’s assertion that his 12-

month sentence in the revocation case is plainly unreasonable

because the district rejected his request to run the sentence

concurrent to his sentence in the reentry case.                                 Sentences or

                                             4
breaches of supervised release are meant to sanction the abuse

of the court’s trust inherent in those violations, and not to

punish     the   underlying     offense       conduct.            Therefore,     these

sentences are intended to run consecutively to other sentences:

       Any term of imprisonment imposed upon the revocation
       of probation or supervised release shall be ordered to
       be   served   consecutively    to   any  sentence   of
       imprisonment that the defendant is serving, whether or
       not the sentence of imprisonment being served resulted
       from the conduct that is the basis of the revocation
       of probation or supervised release.

U.S.     Sentencing    Guidelines       Manual       § 7B1.3(f),      p.s.      (2014).

Accordingly, it was not error for the district court to impose

Marroquin-Santiago’s         sentence    in    the    revocation      case      to   run

consecutively to his sentence in the reentry case.                        Because we

conclude    that    Marroquin-Santiago’s         12-month         sentence      is   not

unreasonable, it necessarily follows that the sentence is not

plainly unreasonable.          United States v. Crudup, 461 F.3d 433,

440 (4th Cir. 2006).

       We therefore affirm the district court’s judgments.                           We

dispense     with     oral   argument     because       the       facts   and    legal

contentions      are     adequately       presented          in     the      materials

before    this   court   and   argument       would    not    aid   the   decisional

process.



                                                                          AFFIRMED



                                         5